Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS POR ALLOWANCE 
The following is an Examiner's Statement of Reasons for Allowance: The prior arts of record teach a solid state disk drive that includes a first portion of solid state memory of a volatile nature, a second portion of solid state memory of a non-volatile nature, a controller for managing the memories, and a power subsystem for protecting data in volatile memory in the event of loss of power. The solid state drive is adapted for use with SCSI protocol. The solid state drive is adapted for use with integrated drive electronics protocol. The controller includes a first data port and buffer circuitry for bi-directional communication of data between the controller and a host system, a second data port and buffer circuitry for bi-directional communication of data between the controller and the volatile memory, and a third data port and buffer circuitry for bi-directional communication of data between the controller and the non-volatile memory. Caulkins et al., (U.S. Patent Application Pub. # 2007/0276995) is one such example of prior art. The prior art of record, however, fails to teach, singly or in combination a device, an integrated circuit, and a system that comprises a control element to capture an initial base image of data in one or more memory devices of a first type, storing the initial image in the one or more memory devices of a second memory type, tracking incremental updates to the one or more memory devices of the first memory type, transfer the incremental updates to the one or more memory devices of the second memory type, determining whether a system failure has occurred and upon determining the system failure, restoring the initial base image and any incremental updates into the one or more memory devices of the first memory type. The subject matter sought to be patented as recited in the claims in this application has practical applications in the field of memory systems.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent # 6,631,478 to Wang et al., relates to techniques for implementing a high performance stable storage system which provides stable and fast storage services to applications built on top of one or more operating system, further provides stable memory regions configured to be resilient to application failures.
U.S. Patent # 9,146,812 to Zhang et al., relates to systems and methods for out-of-band backup and/or restore of information handling system components.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue Fee and, to avoid processing delays, should preferably accompany the issue Fee, such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/NADEEM IQBAL/ 
Primary Examiner, Art Unit 2114